DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/18/2021 and 1/7/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:
On line 12 of claim 1, “the first end” should read “the sharpened first end” to provide consistent use of terminology throughout the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ambrose et al. (US 4,636,201; hereafter Ambrose).
In regard to claim 1, Ambrose discloses a medical injector (see Figures 1-2) comprising: an injector housing (10) defining a reservoir (reservoir in syringe); a plunger rod (19); a stopper (18) engaged with a portion of the plunger rod and slidably disposed within the reservoir, the stopper sized relative to an interior of the injector housing to provide sealing engagement with a sidewall (11) of the injector housing; a needle (14) having a sharpened first end (15) and a second end in communication with the reservoir (see Figure 2); a first cap (25) covering the sharpened first end of the needle; and a second cap (30) covering at least a part of the first cap, wherein the second cap is engaged with the first cap such that removal of the second cap simultaneously removes the first cap from the first end of the needle (see at least col. 3, lines 3-19); and wherein the second cap comprises: a cap body (31) having a proximal end and a distal end; a first wing flange (34) extending from a portion of the cap body in a first direction; and a second wing flange (another of 34) extending from a portion of the cap body in a second direction, wherein the first direction is different from the second direction (see Figures 3-4; the teeth 34 extend out in different radial directions).
In regard to claim 2, Ambrose discloses wherein the second cap engages the first cap via a friction fit (see Figure 2; col. 3, lines 3-19).
In regard to claim 3, Ambrose discloses further comprising an interior wall (interior wall of 31) defining a cavity in a proximal end of the second cap, wherein the cavity is sized and shaped to receive at least a portion of the first cap (see Figure 2).
In regard to claim 4, Ambrose discloses further comprising a plurality of protrusions (35) extending inwardly from the interior wall of the second cap and adapted to frictionally engage the first cap (see col. 3, lines 3-19).
In regard to claim 5, Ambrose discloses wherein at least one of the plurality of protrusions comprises a tapered surface (see tapered surface of 35 in Figure 5) for aiding the second cap in receiving the first cap.
In regard to claim 7, Ambrose discloses wherein the first cap comprises a first material (see col. 2, line 59; rubber) and the second cap comprises a second material (see col. 3, lines 52-55; styrene plastic), wherein the first material is different from the second material.
In regard to claim 8, Ambrose discloses wherein the second material is harder than the first material (see col. 2, line 65).
In regard to claim 9, Ambrose discloses further comprising a liquid medicament disposed within the reservoir (syringe is configured to deliver liquid medicament).
In regard to claim 10, Ambrose discloses wherein the first cap comprises an elastomeric sleeve (cylindrical portion of 25; rubber is elastomeric) disposed over at least the sharpened first end of the needle.
In regard to claim 11, Ambrose discloses wherein the first and second wing flanges extend from opposing sides of the cap body (see Figure 4).
Claim(s) 1-5, 9, 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barrelle et al. (EP267606; hereafter Barrelle).
In regard to claim 1, Barrelle discloses a medical injector (10, 12, 20) comprising: an injector housing (12) defining a reservoir (reservoir in syringe); a plunger rod (see par. [0018]; device can take the form of a syringe; syringes include plunger rod); a stopper (see par. [0018]; device can take the form of a syringe; syringes include stoppers) engaged with a portion of the plunger rod and slidably disposed within the reservoir, the stopper sized relative to an interior of the injector housing to provide sealing engagement with a sidewall of the injector housing; a needle (76) having a sharpened first end (see sharp tip in Figure 10) and a second end in communication with the reservoir; a first cap (10) covering the sharpened first end of the needle; and a second cap (20) covering at least a part of the first cap, wherein the second cap is engaged with the first cap such that removal of the second cap simultaneously removes the first cap from the first end of the needle (see the cap removal process shown in Figures 7-10); and wherein the second cap comprises: a cap body (22) having a proximal end (26) and a distal end (24); a first wing flange (30) extending from a portion of the cap body in a first direction (see left side 30); and a second wing flange (other of 30) extending from a portion of the cap body in a second direction (see right side 30), wherein the first direction is different from the second direction (see at least Figure 5).
In regard to claim 2, Barrelle discloses wherein the second cap (20) engages the first cap (10) via a friction fit (see par. [0011] and Figs. 12A-12C).
In regard to claim 3, Barrelle discloses further comprising an interior wall (see Figure 6) defining a cavity in a proximal end (26) of the second cap (20), wherein the cavity is sized and shaped to receive at least a portion of the first cap (see Figures 7-10).
In regard to claim 4, Barrelle discloses further comprising a plurality of protrusions (36) extending inwardly from the interior wall of the second cap and adapted to frictionally engage the first cap (see par. [0011]).
In regard to claim 5, Barrelle discloses wherein at least one of the plurality of protrusions (36) comprises a tapered surface (see tapered surface in Figure 6) for aiding the second cap in receiving the first cap (see Figures 12A-12C).
In regard to claim 9, Barrelle discloses further comprising a liquid medicament disposed within the reservoir (see par. [0018]; device takes the form of a syringe).
In regard to claim 11, Barrelle discloses wherein the first and second wing flanges (30) extend from opposing sides of the cap body (one from the left, one from the right).
In regard to claim 12, Barrelle discloses wherein the first and second wing flanges (30) each comprise a curved proximally directed surface (32; see par. [0010]).
In regard to claim 13, Barrelle discloses wherein the first and second wing flanges (30) each comprise a substantially flat distally directed surface (34; see par. [0010]).
In regard to claim 14, Barrelle discloses a cap remover (20) comprising a cap body (22) having a proximal end (26) and a distal end (24), and an interior wall (generally shown at 40; see Figure 6) defining a cavity within the proximal end of the cap body; a protrusion (36) extending inwardly from the interior wall of the cap body (see Figure 6); a first wing flange (30) extending from a portion of the cap body in a first direction (see left side); and a second wing flange (other of 30) extending from a portion of the cap body in a second direction (see right side), the first direction being different than the second direction (opposing directions), wherein each of the first wing flange and the second wing flange (30) comprise a curved proximally directed surface (32) and a flat distally directed surface (34).
In regard to claim 15, Barrelle discloses wherein the protrusion comprises a plurality of protrusions (36) extending inwardly from the interior wall of the cap body.
In regard to claim 16, Barrelle discloses wherein at least one of the plurality of protrusions comprises a tapered proximal surface (see tapered end in Figure 6).
In regard to claim 17, Barrelle disclose wherein the cavity is sized and shaped to receive a needle cap (10) covering a needle (76) therein and the plurality of protrusions (36) are adapted to frictionally engage the needle cap (see par. [0011] and Figs. 12A-12C).
In regard to claim 18, Barrelle discloses wherein with the plurality of protrusions (36) of the cap body engaged with the needle cap (10), the cap remover may disengage the needle cap from the needle upon application of a distally directed force to the cap remover (see the cap removal process shown in Figures 7-10).
In regard to claim 19, Barrelle discloses wherein a viewing window (38) is defined through a portion of the cap body (38 is an open space and can be peered through).  ** Examiner notes this claim is broader than claim 6 which is rejected over a 103 rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Barrelle in view of Hake (US 5,141,500).
Barrelle discloses all of the limitations recited in the independent claim but fails to teach a window is defined through a sidewall of the second cap for visually viewing engagement of the second cap with the first cap as is recited in claim 6.
Hake discloses an analogous needle protection system comprising a protective needle guard (14) for covering a needle. In some embodiments, Hake discloses that the sleeve could be made of opaque materials except for a window or slot which allows the syringe to be seen through the sleeve (see col. 6, lines 42-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barrelle with the window of Hake in order to provide the ability to see internal components of the system during use. A window provided on the second cap of Barrelle would allow for visual inspection of the engagement between 36 and 14.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ambrose in view of Hake (US 5,141,500).
Ambrose discloses all of the limitations recited in the independent claim but fails to teach a window is defined through a sidewall of the second cap for visually viewing engagement of the second cap with the first cap as is recited in claim 6.
Hake discloses an analogous needle protection system comprising a protective needle guard (14) for covering a needle. In some embodiments, Hake discloses that the sleeve could be made of opaque materials except for a window or slot which allows the syringe to be seen through the sleeve (see col. 6, lines 42-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ambrose with the window of Hake in order to provide the ability to see internal components of the system during use. A window provided on the second cap of Ambrose would allow for visual inspection of the engagement between 35 and 28.
Claim(s) 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Barrelle in view of Ambrose.
Barrelle discloses all of the limitations recited in the independent claim but fails to specifically teach wherein the first cap comprises a first material and the second cap comprises a second material, wherein the first material is different from the second material as is recited in claim 7, wherein the second material is harder than the first material as is recited in claim 8, and wherein the first cap comprises an elastomeric sleeve disposed over at least the sharpened first end of the needle as is recited in claim 10.
Ambrose discloses wherein the first cap (25) comprises a first material (see col. 2, line 59; rubber) and the second cap (80) comprises a second material (see col. 3, lines 52-55; styrene plastic), wherein the first material is different from the second material, wherein the second material is harder than the first material (see col. 2, lines 65), and wherein the first cap comprises an elastomeric sleeve disposed over at least the sharpened first end of the needle (cylindrical portion of 25; rubber is elastomeric). Ambrose teaches that it is known in the art of needle tip shielding devices to use the claimed materials for manufacture. In view of the teaching of Ambrose, it would have been obvious to one of ordinary skill in the art at the time of filing to select the materials disclosed by Ambrose to manufacture the needle tip shielding device of Barrelle, because it amounts to selection of a known material based on its known suitability for the purpose.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,220,157. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claims.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,110,229. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783